Citation Nr: 1035538	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-33 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a pinched nerve with 
numbness of the left hand. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from November 1963 to November 
1965. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) 

The Veteran testified before the Board sitting at the RO by 
videoconference from another VA facility in May 2008.  A 
transcript of the hearing is associated with the claims file. 

In September 2008, the Board remanded the claim for further 
development, and it is now before the Board for adjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

Following the completion of the development directed in the 
Board's September 2008 remand, the RO issued a supplemental 
statement of the case in May 2010 that continued to deny service 
connection for a pinched nerve with numbness of the left hand.  
In June 2010 prior to certification of the appeal to the Board, 
the Veteran requested a hearing before the Board by 
videoconference from the RO.  38 C.F.R. § 20.700 (2009).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the 
Board by videoconference from the RO at the 
next appropriate opportunity.  

The purpose of this remand is to assist the appellant with the 
development of his claim.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).







